      Case 6:21-cv-00004-RSB-BWC Document 19 Filed 09/10/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 STEPHON SUGGS,

               Plaintiff,                                CIVIL ACTION NO.: 6:21-cv-4

        v.

 BRIAN P. KEMP, et al.,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation. (Doc. 18.) Plaintiff did not file Objections

to the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge’s

Report and Recommendation as the opinion of the Court and DENIES Plaintiff’s Motion for

Temporary Restraining Order or Preliminary Injunction. (Doc. 16.)

       SO ORDERED, this 10th day of September, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
